DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1–12, in the reply filed on January 26, 2022, is acknowledged.
Claims 13–17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being nonelected, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0204648 to Chen in view of U.S. Patent Application Publication No. 2016/0062157 to Kim et al. and U.S. Patent Application Publication No. 2005/0083478 to Lee et al.
Regarding Claim 1, Chen discloses (e.g., Figs. 1–4 and their corresponding descriptions) a display panel, comprising: an array substrate 11; a color filter substrate 12, wherein the color filter substrate is disposed opposite to the array substrate (e.g., paragraph [0020]); a plurality of electrodes (paragraph [0020]); and a plurality of walls 14, wherein the electrodes are arranged on the array substrate (paragraph [0020]), 
Chen does not explicitly disclose a sealant, wherein the sealant is disposed on edges of the array substrate and the color filter substrate, and the sealant seals the array substrate and the color filter substrate; and wherein the electrodes are rectangular shaped metal electrodes, and the metal electrodes are indium tin oxide electrodes.
Kim discloses a liquid crystal display with a plurality of walls, similar to Chen, and teaches that the electrodes are rectangular shaped metal electrodes, and the metal electrodes are indium tin oxide electrodes (e.g., Figs. 9A and 9D, where the electrode substantially matches the shape of the pixel to control transmission through only the associated pixel, and where ITO is a suitable conductive and transmissive material for display electrodes, paragraph [0094]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Chen such that the electrodes are rectangular shaped metal electrodes, and the metal electrodes are indium tin oxide electrodes, as suggested by Kim, in order to control transmission through each pixel area, and where ITO is taught as a suitable material, e.g., MPEP §§ 2144.07–07.
Lee discloses a liquid crystal display device, and teaches using a sealant formed at a peripheral of one of the substrates to bond the substrates to each other (e.g., paragraph [0050]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Chen and Kim to include a sealant, wherein the 
Regarding Claim 2, the combination of Chen, Kim, and Lee would have rendered obvious wherein the metal electrodes are arranged in an aperture region of a plurality of pixel units of the display panel (e.g., Figs. 9A and 9D of Kim).
Regarding Claim 3, the combination of Chen, Kim, and Lee would have rendered obvious wherein the display panel further comprises a liquid crystal mixture that is disposed between the array substrate and the color filter substrate (e.g., 16 of Chen; 130 of Kim).
Regarding Claim 4, the combination of Chen, Kim, and Lee would have rendered obvious wherein the liquid crystal mixture comprises liquid crystals, oligomers, monomers, and thermal initiators (e.g., paragraphs [0118]–[0123] of Kim, suggesting a thermally curable monomer in a polymer networked form, and where selecting a specific liquid crystal structure would have been within the level of ordinary skill and achieve predictable results, absent any criticality or unexpected results demonstrated by Applicant).
Regarding Claim 5, the combination of Chen, Kim, and Lee would have rendered obvious wherein the liquid crystals comprise nematic liquid crystals (e.g., paragraph [0023] of Chen), and a mass fraction of the liquid crystals is in a range from 60wt% to 90wt% (where selecting a specific mass fraction would have been within the level of ordinary skill and achieve predictable results, absent any criticality or unexpected results demonstrated by Applicant).
Regarding Claim 6, the combination of Chen, Kim, and Lee would have rendered obvious wherein the thermal initiators comprise one or more of diethylenetriamine, triethylenetetramine, 4,4'-Methylenedianiline, and polyatomic acid (where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07)).
Regarding Claim 7, the combination of Chen, Kim, and Lee would have rendered obvious wherein the oligomers are epoxy resin oligomers, and the monomers are one or more of bisphenol A, polybutene, and dicyclopentadiene (where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07)).

	Regarding Claim 8, Chen discloses (e.g., Figs. 1–4 and their corresponding descriptions) a display panel, comprising: an array substrate 11; a color filter substrate 12, wherein the color filter substrate is disposed opposite to the array substrate (e.g., paragraph [0020]); a plurality of electrodes (paragraph [0020]); and a plurality of walls 14, wherein, the electrodes are arranged on the array substrate (paragraph [0020]), bottom portions of the plurality of walls contact an inner surface of the array substrate, and top portions of the plurality of walls contact an inner surface of the color filter substrate (e.g., Figs. 1 and 2).
Chen does not explicitly disclose a sealant, wherein the sealant is disposed on edges of the array substrate and the color filter substrate, and the sealant seals the array substrate and the color filter substrate; and wherein the electrodes are metal electrodes.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Chen such that the electrodes are metal electrodes, as suggested by Kim, in order to control transmission through each pixel area, and where ITO is taught as a suitable material, e.g., MPEP §§ 2144.07–07.
Lee discloses a liquid crystal display device, and teaches using a sealant formed at a peripheral of one of the substrates to bond the substrates to each other (e.g., paragraph [0050]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Chen and Kim to include a sealant, wherein the sealant is disposed on edges of the array substrate and the color filter substrate, and the sealant seals the array substrate and the color filter substrate, as suggested by Lee, as a means of bonding the substrates together during manufacture.
Regarding Claim 9, the combination of Chen, Kim, and Lee would have rendered obvious wherein the metal electrodes are rectangular shaped metal electrodes and are arranged in an aperture region of a plurality of pixel units of the display panel (e.g., Figs. 9A and 9D of Kim).
Regarding Claim 10, the combination of Chen, Kim, and Lee would have rendered obvious wherein the display panel further comprises a liquid crystal mixture that is disposed between the array substrate and the color filter substrate (e.g., 16 of Chen; 130 of Kim).
Regarding Claim 11, the combination of Chen, Kim, and Lee would have rendered obvious wherein the liquid crystal mixture comprises liquid crystals, oligomers, monomers, and thermal initiators (e.g., paragraphs [0118]–[0123] of Kim, suggesting a thermally curable monomer in a polymer networked form, and where selecting a specific liquid crystal structure would have been within the level of ordinary skill and achieve predictable results, absent any criticality or unexpected results demonstrated by Applicant).
Regarding Claim 12, the combination of Chen, Kim, and Lee would have rendered obvious wherein the oligomers are epoxy resin oligomers, the monomers are one or more of bisphenol A, polybutene, and dicyclopentadiene, and the thermal initiators are one or more of diethylenetriamine, triethylenetetramine, diaminodiphenyl methane, and polyatomic acid (where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871